58 U.S. 274 (1854)
17 How. 274
JOHN GOODING, JUNIOR, ADMINISTRATOR de bonis non of JOHN GOODING, DECEASED, APPELLANT,
v.
CHARLES OLIVER AND ROBERT M. GIBBES, EXECUTORS OF ROBERT OLIVER, DECEASED.
Supreme Court of United States.

Mr. Justice NELSON delivered the opinion of the court.
This is an appeal from a decree of the circuit court of the United States for the district of Maryland.
The case involves the same questions, and is in all respects the same, as the case of the administrator of Williams against the executors of Oliver, just decided.
The decree of the court below is therefore reversed, and the case remanded to the court below.
Mr. Chief Justice TANEY, Mr. Justice McLEAN, and Mr. Justice DANIEL, dissented.
*275 For the opinions of Mr. Chief Justice Taney and Mr. Justice Daniel, see the preceding case of Williams, administrator of Williams, v. Gibbes and Oliver, executors of Robert Oliver, deceased.

Order.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the district of Maryland, and was argued by counsel. On consideration whereof it is now here ordered, adjudged, and decreed by this court, that the decree of the said circuit court in this cause be and the same is hereby reversed with costs, and that this cause be and the same is hereby remanded to the said circuit court for further proceedings to be had therein, in conformity to the opinion of this court.